Title: To James Madison from John Gavino, 30 November 1808
From: Gavino, John
To: Madison, James



No. 65
Sir
Gibraltar 30th: November 1808

I beg leave to referr to what I had the honour of writing you No. 63 under date of 15t: Inst: & 64 the 16t: Do. P Copys herewith.  By the former you will see the particulars of the Schooner Philadelphia Packett, Nathl: Norris Master; all that I have been able to find out since then is that she was cleard from Philadelphia for Boston with the Proofs of Property.  Finding some days had elapsed after being admitted to Prattick and that the Master did not appear in this Consular office with the Ships Papers &ca: according to Law, I wrote him a letter demanding same, P Copy herewith, which my Vice Consul deliverd to him, but he has never made his appearance, altho the Cargo is Sold and deliverd.  I hope his Securitys may be compelld to pay the Penalty, also for the infringment of the Embargo.
I have no late letter from Algeir but there are accounts in Town of the Dey having been murderd and a new one in his place, as you will see by the inclosed Chronicles.
The original mising letter of Coll. Lear of the 5: August last is come to hand and I am honourd with yours of 15: April, and Mr: Brents of 25th: May; by your favour I observe that my remittances to your Department in Coll: Lears Bills were accepted, & those which I drew in Consequence such as had appeard were paid, for which am thankfull.  I note you say it would be proper for me to Authorize some one at Washington to receive the amount of said Bills, and to pay over to the Treasury such Sums as you might have directed to be advanced in the mean time.  I am sorry to say that I have no Correspondent in your Citty that I can take such liberty with, but how soon I learn from some of my friends at Baltimore, Philadelphia & new York that they have kept clear of the late failures will adress them on the Subject.  My View in acting as I did was to prevent a loss of perhaps 4 a 5 %P%o to the Bills and serve Goverment, so as to come in Cash in time at parr altho no Interest is allowed for the outlay of Cash, as have done on other Occasions.
I am much obliged for the Copy of the interesting Communications to Congress at the late Sessions, regarding the Depending transactions with England and France.  I have the honour to be with respect Sir Your most Obed. & huml: Servt.

John Gavino

